Citation Nr: 0844284	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.	Entitlement to service connection for degenerative disc 
disease (DDD) and osyeophytosis of the lumbar spine with 
left lower extremity radiculopathy, to include as 
secondary to hepatitis C.

3.	Entitlement to service connection for a thyroid disorder, 
to include as secondary to hepatitis C.

4.	Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for hepatitis C, a lumbar spine 
disorder, a thyroid disorder and rheumatoid arthritis.  The 
RO issued a notice of the decision in August 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
September 2005.  Subsequently, in January 2006 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
March 2006, the veteran timely filed a substantive appeal.  
The RO issued Supplemental Statements of the Case (SSOCs) in 
July 2006, May 2007, November 2007 and April 2008.

The veteran requested a Travel Board hearing on these 
matters, which was held in October 2008 where the veteran 
presented as a witness before the undersigned acting veterans 
law judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In an October 2008 document, the veteran relinquished his 
right to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of the new evidence 
submitted.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's service connection claim 
for hepatitis C.  38 C.F.R. § 19.9 (2007).  The veteran 
contends that he contracted this disease during active 
service as a result of inoculations by "jet injections," 
which he claims were unsanitary.  See Hearing Transcript at 
3-4, 19-20.  The veteran has also stated that he has never 
used intravenous drugs, and that he gave himself tattoos with 
needles that he did not share with others.  Hearing 
Transcript at 12-13.  He further has pointed to various and 
numerous notations in his service treatment records, which 
describe his complaints of physical ailments that he alleges 
were the first symptoms of hepatitis C.  Hearing Transcript 
at 3, 5-6.

The Board notes that the evidence of record clearly reveals 
that the veteran has been diagnosed with hepatitis C (in 
2003), see Hearing Transcript at 4, but the record contains 
conflicting medical opinions as to the likely origin of this 
disease, given that the diagnosis occurred many years post-
service.  Dr. Cecil, a board-certified physician in internal 
medicine and gastroenterology, offered a favorable nexus 
opinion in September 2005, stating that hepatitis C can 
manifest many years post-exposure, while Dr. Roth offered 
unfavorable opinions in March 2007 and September 2007, where 
he indicated that hepatitis C would begin to manifest with 
physical signs or symptoms within seven weeks post-exposure.  
The Board determines that a third opinion by a specialist 
(other than Dr. Roth) in the field of hepatitis C and other 
such blood-borne diseases would be of considerable assistance 
to fully and fairly adjudicate this claim.  The Board thus 
must remand the case so that the AMC/RO may order an 
examination and obtain a nexus opinion on this matter.  

In addition, with respect to the other issues of entitlement 
to service connection for DDD and osyeophytosis of the lumbar 
spine with left lower extremity radiculopathy, a thyroid 
disorder, and rheumatoid arthritis, the veteran has claimed 
that these disorders have been caused or aggravated by his 
diagnosed hepatitis C.  See Hearing Transcript at 2, 5; see 
also March 2007 VA Examination Report (noting that the 
veteran "claims also rheumatoid arthritis, a thyroid 
condition and spine pain secondary to his hepatitis c").  
Thus, until the hepatitis C claim has been adjudicated, the 
Board cannot fully or fairly consider these secondary service 
connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).  The AMC/RO 
therefore must adjudicate the issue of service connection for 
hepatitis C prior to the Board's appellate review of the 
other aspects of the appeal.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

The AMC/RO must also notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

2. The veteran must be afforded a VA 
examination by a specialist in hepatitis 
C (other than Dr. Roth) for the purpose 
of determining the likely etiology of his 
current hepatitis C.  The specialist 
should review the claims file, to include 
literature suggesting a link between the 
spread of hepatitis and the use of jet 
injection devices.    

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include a complete history of in-service 
and post-service risk factors), the 
physical examination, any laboratory 
tests that are deemed necessary, and any 
additional specialty examinations that 
are warranted, the specialist is 
requested to answer the following 
question:

Is it at least as likely as 
not (50 percent or greater 
probability) that the 
veteran's current hepatitis C 
is causally related to his 
period of active service or 
any incident thereof, to 
include inoculations by jet 
injectors?  

The specialist is asked to 
consider the veteran's account 
that he has not ever used 
intravenous drugs, and that he 
gave himself tattoos without 
having shared needles with any 
other individual, as well as 
his claim that he contracted 
hepatitis C from an 
inoculation device (a "jet 
injector").  See Hearing 
Transcript at 3-4, 12-13, 19-
20.

The specialist is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

The specialist is also requested to 
provide a complete rationale for any 
opinion offered.  
   
3.  The AMC/RO must then readjudicate the 
veteran's service connection claim for 
hepatitis C.  If and only if the AMC/RO 
determines that the veteran's hepatitis C 
is service connected, the veteran should 
thereafter be afforded another VA medical 
examination to determine the likely 
etiology of his claimed DDD and 
osyeophytosis of the lumbar spine with 
left lower extremity radiculopathy, any 
thyroid disorder, and any rheumatoid 
arthritis, to include whether any of 
these claimed disorders has been caused 
or aggravated by the veteran's service 
connected hepatitis C.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, any laboratory 
tests that are deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to answer the following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current DDD and 
osyeophytosis of the lumbar spine 
with left lower extremity 
radiculopathy was caused or 
aggravated by his hepatitis C?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any current thyroid disorder 
was caused or aggravated by his 
hepatitis C?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that any current rheumatoid 
arthritis was caused or aggravated 
by his hepatitis C?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's lumbar spine disorder, 
thyroid disorder or rheumatoid arthritis 
was aggravated by his service connected 
hepatitis C, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected disease or injury 
before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).











